 

Exhibit 10.4

 

MEDICAL MARIJUANA ESTABLISHMENT

MANAGEMENT AGREEMENT

 

This MEDICAL MARIJUANA ESTABLISHMENT MANAGEMENT AGREEMENT ("MANAGEMENT
AGREEMENT") is entered into this 17th day of August, 2015, by and between and
COMPASSIONATE TEAM OF LAS VEGAS LLC, A NEVADA LIMITED-LIABILITY COMPANY
("COMPASSIONATE TEAM"), and GROWBLOX SCIENCES, INC., A DELAWARE CORPORATION
("GROWBLOX SCIENCES").

 

SECTION I

COMPASSIONATE TEAM'S MATERIAL REPRESENTATIONS
AND INITIAL OBLIGATIONS

 

A.           COMPASSIONATE TEAM was granted a Provisional Medical Marijuana
Establishment Registration Certificate pursuant to NRS CHAPTER 453A and NAC
CHAPTER 453A for Cultivation on Monday, November 3, 2014 by the State of Nevada
Department of Health and Human Services Division of Public and Behavioral Health
relating to the Real Property located at 2601 Highland Drive, Las Vegas, Clark
County, Nevada. Such Real Property is located in the Incorporated Area of the
City of Las Vegas, Nevada.

 

B.           COMPASSIONATE TEAM agrees to provide written proof of A. above to
GROWBLOX SCIENCES upon execution hereof.

 

C.           COMPASSIONATE TEAM was approved for a Special Use Permit and a
Compliance Permit for Cultivation on Tuesday, October 28, 2014 by the City of
Las Vegas City Council relating to the Real Property located at 2601 Highland
Drive, Las Vegas, Clark County, Nevada. Such Real Property is located in the
Incorporated Area of the City of Las Vegas, Nevada.

 

D.           COMPASSIONATE TEAM agrees to provide written proof of C. above to
GROWBLOX SCIENCES upon the execution hereof.

 

E.           COMPASSIONATE TEAM desires that GROWBLOX SCIENCES provide
management services for the Marijuana Establishment, which is currently only for
Cultivation, located at 2601 Highland Drive, Las Vegas, Clark County, Nevada.

 

F.           COMPASSIONATE TEAM agrees to cooperate in good faith and within
reasonable time periods with GROWBLOX SCIENCES to achieve any and all objectives
of this MANAGEMENT AGREEMENT. In order to confirm such timing COMPASSIONATE TEAM
will provide all documents and paperwork regarding the Licenses and Permits to
GROWBLOX SCIENCES as soon as possible.

 

 Page 1 of 9 

 

  

SECTION II

GROWBLOX SCIENCES' MATERIAL REPRESENTATIONS

AND INITIAL OBLIGATIONS

 

A.           GROWBLOX SCIENCES has adequate knowledge and expertise in the
Medical Marijuana Industry to manage a Medical Marijuana Establishment for
Cultivation, located at 2601 Highland Drive, Las Vegas, Clark County, Nevada.

 

B.            GROWBLOX SCIENCES agrees to cooperate in good faith and within
reasonable time periods with COMPASSIONATE TEAM to achieve any and all
objectives of this MANAGEMENT AGREEMENT.

 

SECTION III
INITIAL CAPITALIZATION REFUND

 

A.           The Parties recognize that COMPASSIONATE TEAM has provided a
deposit of TWO HUNDRED FIFTY THOUSAND DOLLARS AND 00/100 ($250,000.00) for the
Medical Marijuana Establishment located at 2601 Highland Drive, Las Vegas, Clark
County, Nevada, and that same will be returned to COMPASSIONATE TEAM as soon as
such return is permitted by law.

 

SECTION IV
ADDITIONAL MATERIAL CONDITIONS, COVENANTS AND TERMS

 

A.           GROWBLOX SCIENCES will manage the operations of the Medical
Marijuana Establishment for Cultivation, located at 2601 Highland Drive, Las
Vegas, Clark County, Nevada. However, responsibility and control of all
operations shall reside with COMPASSIONATE TEAM as licensee. GROWBLOX SCIENCES
agrees to conduct all management services of the Medical Marijuana Establishment
in good faith and in compliance with all local and state regulations and laws.

 

B.           GROWBLOX SCIENCES will provide all capital funding to the Medical
Marijuana Establishment for Cultivation, located at 2601 Highland Drive, Las
Vegas, Clark County, Nevada, to become fully operational.

 

C.           "Profits" as are subsequently defined in this MANAGEMENT AGREEMENT,
shall be divided as follows:

 

 Page 2 of 9 

 

 

 

GROWBLOX SCIENCES   70% COMPASSIONATE TEAM   30%        TOTAL   100%

 

Profits shall be distributed to the parties on a quarterly basis and shall be
accompanied by a detailed written statement of the amounts due to each party.
Such statement shall be accompanied by a remittance of such amount as shown to
be due. Each statement and amount shall be rendered within ten (10) days
following the last business day of the quarter. If either party requires an
independent review of the amounts set forth in any detailed written statement,
such will be provided at the challenging party's cost unless the review
evidences more than a five percent (5%) deviation in the amount which should
have been paid, then the non-challenging party shall be responsible for the
costs of the audit in addition to payment of any additional amounts owed. The
Parties agree that any information, books, records and/or other documents
reviewed during the audit are privileged, confidential and proprietary and
cannot be disclosed to any third party except for an independent professionals.

 

D.           "Profits" are defined as net sales receipts after deduction of
Operating Expenses, cost of goods sold, and other actual cost or expenses.

 

E.            "Operating Expenses" shall be defined in a typical manner that is
reasonably satisfactory to both COMPASSIONATE TEAM and GROWBLOX SCIENCES but
shall not include any GROWBLOX SCIENCES executive salaries who are not directly
employed by COMPASSIONATE TEAM or major expenses not previously approved by both
Parties, which approval shall not be unreasonably withheld.

 

F.            COMPASSIONATE TEAM shall have the right to terminate this
Agreement at any time for cause, which termination shall be effective
immediately. Termination for "Cause" shall include termination for;

 

(i)       any material breach of this Agreement;

 

(ii)      intentional nonperformance or misperformance of GROWBLOX SCIENCES
management duties, or refusal to abide by or comply with the company's policies
and procedures and/or any local or state laws or regulations;

 

 Page 3 of 9 

 

  

(iii)     A judicial finding of GROWBLOX SCIENCES' willful dishonesty, fraud or
misconduct with respect to the business or affairs of the company, that
materially and adversely affects the company and its licenses;

 

(iv)     The entry against GROWBLOX SCIENCES AND any affiliate involved in the
Management of the Facility by a court of competent jurisdiction of a decree or
order constituting an adjudication of bankruptcy under federal bankruptcy law or
of insolvency under any state insolvency law;

 

(vi)     GROWBLOX SCIENCES AND any affiliate involved in the management in the
facility consent to the filing or a reorganization insolvency, or bankruptcy
proceeding or the appointment of a conservator, custodian, receiver, liquidator,
trustee or assignee in bankruptcy under any applicable federal or state law;

 

(vii)    Conviction of any of GROWBLOX SCIENCES sitting officers, employees or
agents of any felony;

 

Cause will not, however, include any actions or circumstances constituting Cause
under (i) or (ii) above if GROWBLOX SCIENCES cures such actions or circumstances
within thirty (30) days of receipt of written notice from COMPASSIONATE TEAM or
any regulatory authority setting forth the actions or circumstances constituting
Cause. In the event the services rendered under this Agreement are terminated
for Cause, GROWBLOX SCIENCES shall thereafter have no right to receive
compensation or other benefits under this Agreement.

 

The parties acknowledge that GROWBLOX SCIENCES will arrange secured financing
for the construction of the facility, which will be repaid solely from GROWBLOX
SCIENCES' share of the profits. Notwithstanding the foregoing, in the event of
any termination, any such debt that is unrepaid at the time of such termination
will be repaid in full according to its terms within 90 days of such
termination.

 

 Page 4 of 9 

 

 

SECTION V

POSSIBLE ADDITIONAL MEDICAL MARIJUANA ESTABLISHMENTS, AND
RELATED MATERIAL CONDITIONS, COVENANTS AND TERMS

 

A.           If and until any subsequent Medical Marijuana Establishment
Registration Certificate, Special Use Permit, Compliance Permit, Business
License, Certificate of Occupancy, or any other requirement is issued, approved,
granted and/or satisfied by the State of Nevada Department of Health and Human
Services Division of Public and Behavioral Health and the City of Las Vegas, the
entire premises located at 2601 Highland Drive, Las Vegas, Clark County, Nevada
and consisting of two (2) floors will be used only for Cultivation.

 

B.           However, the Parties hereto, or either of them in cooperation with
the other, may apply for a Medical Marijuana Establishment Registration
Certificate, Special Use Permit, Compliance Permit, Business License,
Certificate of Occupancy, or any other requirement with the State of Nevada
Department of Health and Human Services Division of Public and Behavioral Health
and the City of Las Vegas, for Production and/or a Dispensary at the facility
located at 2601 Highland Drive, Las Vegas, Clark County, Nevada. Neither party
shall apply for such licensure without first notifying the other party hereto
and providing said party with a right of first refusal to operate the additional
license together.

 

C.           In the event that a Production and/or a Dispensary License is/are
granted, premises space for same will be provided for.

 

D.           GROWBLOX SCIENCES will provide the necessary capital funding in the
form of a Loan and/or Loans. Such Loan and/or Loans will be repaid by from 100%
of First cash receipts from the operations.

 

E.           After GROWBLOX SCIENCES is repaid pursuant to the foregoing, and
receives a reasonable fee for overseeing the management of the operations,
"Profits" as previously defined in this MANAGEMENT AGREEMENT, will be divided as
follows:

 

GROWBLOX SCIENCES   50% COMPASSIONATE TEAM   50%        TOTAL   100%

 

 Page 5 of 9 

 

  

F.           In the event that any Medical Marijuana Establishment Registration
Certificate, Special Use Permit, Compliance Permit, Business License,
Certificate of Occupancy, or any other requirement with the State of Nevada
Department of Health and Human Services Division of Public and Behavioral Health
and the City of Las Vegas (other than for Production or a Dispensary) regarding
2601 Highland Drive, Las Vegas, Clark County, Nevada is granted, or in the event
that GROWBLOX SCIENCES effects some other use for 2601 Highland Drive, Las
Vegas, Clark County, Nevada property, GROWBLOX SCIENCES warrants that the
exploitation of any of such or use will not compromise the existing or
prospective economic advantage(s) for COMPASSIONATE TEAM.

 

G.           The Parties agree that if GROWBLOX SCIENCES is able to get the
facility located at 2601 Highland Drive, Las Vegas, Clark County, Nevada timely
open as a cultivation facility and the facility is able to become profitable
within nine (9) months following opening that GROWBLOX SCIENCES will be entitled
to submit an application for approval of a fifty percent (50%) ownership
interest in COMPASSIONATE TEAM and all transfer applications required by any
relevant governmental authority necessary to effectuate the purposes hereof will
be expeditiously completed. Upon approval of such transfer all arrangements
between these parties, including but not limited to the provisions of Section IV
hereof, will be adjusted to accommodate the effects of such transfer. GROWBLOX
SCIENCES shall be wholly responsible for any and all expenses, professional
fees, attorneys fees or costs which are incurred to transfer ownership and said
expenses will not be paid or reimbursed by COMPASSIONATE TEAM.

 

SECTION VI
OTHER MISCELLANEOUS MATTERS

 

A.           Governing Law. This MANAGEMENT AGREEMENT shall be governed and
construed in accordance with the laws of the State of Nevada.

 

B.           Notices. Any notice required or permitted to be given regarding
this MANAGEMENT AGREEMENT shall be in writing and shall be deemed to have been
given when delivered by hand or when deposited in the United States Mail, by
Registered or

 

 Page 6 of 9 

 

  

Certified Mail, Return Receipt Requested, Postage Prepaid, addressed as follows:

 

COMPASSIONATE TEAM OF LAS VEGAS LLC

ATTENTION: SHAHROM P. MASHOUF, MANAGER

810 South Casino Center Boulevard

Las Vegas, Nevada 89101–_______

 

GROWBLOX SCIENCES, INC.

ATTENTION: Craig Ellins

6450 Cameron Street, Suite 110

Las Vegas, Nevada 89128

 

C.           Assignment. This MANAGEMENT AGREEMENT shall not be assignable by
COMPASSIONATE TEAM. However, this MANAGEMENT AGREEMENT may be assignable to a
Subsidiary and/or Related Entity of GROWBLOX SCIENCES. This MANAGEMENT AGREEMENT
shall inure to the benefit of and be binding upon both COMPASSIONATE TEAM and
GROWBLOX SCIENCES, and be binding upon its and/or their successors and/or
assignees.

 

D.           Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this MANAGEMENT AGREEMENT
shall not effect the enforceability of the remaining portions of this MANAGEMENT
AGREEMENT or any part thereof, all of which are inserted conditionally on their
being valid in law, and in the event that any one or more of the words, phrases,
sentences, clauses or sections contained in this MANAGEMENT AGREEMENT shall be
declared invalid, this MANAGEMENT AGREEMENT shall be construed as if such
invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, or section or sections had not been inserted. If such invalidity is
caused by length of time or size of area or both, the otherwise invalid
provision will be considered to be reduced to a period or area which would cure
such invalidity.

 

E.           Waivers. The waiver by either party hereto of a breach or violation
of any term or provision of this MANAGEMENT AGREEMENT shall not operate nor be
construed as a waiver of any subsequent breach or violation. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner effect the right of such Party at a later time to enforce the
same. No waiver by either Party of the breach of any term or covenant contained
in this MANAGEMENTAGREEMENT, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach or a waiver of the breach of any other term of
covenant contained in this MANAGEMENT AGREEMENT.

 

 Page 7 of 9 

 

  

F.           Damages. Nothing contained herein shall be construed to prevent
COMPASSIONATE TEAM or GROWBLOX SCIENCES from seeking and recovering from the
other damages sustained by either or both of them as a result of its breach of
any term or provision of the MANAGEMENT AGREEMENT.

 

G.           No-Third Party Beneficiary. Nothing expressed or implied in this
MANAGEMENT AGREEMENT is intended or shall be construed to confer upon or give
any person any rights or remedies under or by reason of this MANAGEMENT
AGREEMENT, except as set forth herein.

 

H.           Attorney's Fees. Should any litigation be commenced by either
COMPASSIONATE TEAM or GROWBLOX SCIENCES, the prevailing party shall be entitled
to attorney's fees.

 

I.           Jurisdiction and Venue. Jurisdiction and venue regarding any
litigation shall be in the EIGHTH JUDICIAL DISTRICT COURT, CLARK COUNTY, NEVADA.

 

J.            Modification, Approval and Waiver. This MANAGEMENT AGREEMENT may
be amended, modified, superseded or canceled, and the terms or covenants may be
waived only by a written instrument executed by both of the Parties hereto, or
in the case of a waiver, by the Party waiving compliance.

 

K.          Regulatory Approvals. This MANAGEMENT AGREEMENT and any amendment,
modification or other change to it is subject to approval by the State of Nevada
Department of Health and Human Services Division of Public and Behavioral Health
Medical Marijuana Division, and also the City of Las Vegas.

 

L.           Entire Agreement. This MANAGEMENT AGREEMENT constitutes the entire
Agreement of the Parties with respect to the subject matter hereof and
supersedes any and all agreements, understandings, statements, or
representations, either oral or in writing.

 

 Page 8 of 9 

 

  

M.         COUNTERPARTS/CONSTRUCTION. The terms and conditions of this Agreement
shall be construed as a whole according to their fair meaning and not strictly
for or against any party. This Agreement may be signed in counterparts.
Facsimile signatures shall be binding in addition to original signatures.

 

COMPASSIONATE TEAM OF LAS VEGAS LLC       /s/ Shahrom P. Mashouf   By: SHAHROM
P. MASHOUF, MANAGER   9/30/15   Date  

 

GROWBLOX SCIENCES, INC.       /s/ Craig Ellins   By: CRAIG ELLINS, CHIEF
EXECUTIVE OFFICER   10/2/15   Date  

 

 Page 9 of 9 

  

 